694 So. 2d 872 (1997)
Calvin BUSH, Appellant,
v.
FLORIDA PAROLE COMMISSION, Appellee.
No. 96-1889.
District Court of Appeal of Florida, First District.
June 9, 1997.
*873 Calvin Bush, pro se.
Kurt E. Ahrendt, Assistant General Counsel, Florida Parole Commission, Tallahassee, for Appellee.
MICKLE, Judge.
Appellant challenges the circuit court's denial of his petition for writ of mandamus. The only viable claim set forth in his petition is his assertion that his basic and incentive gain time should not have been forfeited upon the revocation of his control release. However, the award and forfeiture of statutory gain time is a function of the Department of Corrections. See Harvey v. State, 616 So. 2d 521 (Fla. 2d DCA 1993); Curry v. Wainwright, 422 So. 2d 1029 (Fla. 1st DCA 1982). As such, appellant's entitlement to relief, if any, must be obtained through administrative channels followed by, if necessary, the filing of a petition for writ of mandamus naming the Department of Corrections as the respondent. See Department of Corrections v. Mattress, 686 So. 2d 740 (Fla. 5th DCA 1997); Williams v. State, 673 So. 2d 873 (Fla. 1st DCA 1996). We therefore affirm without prejudice to appellant to seek relief through administrative proceedings.
AFFIRMED.
WEBSTER and LAWRENCE, JJ., concur.